nA & Ww NWN

Oo OA ND

10
11

Case 3:17-cv-03193-VC Document 167 Filed 11/17/20 Page 1of1

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

JAIME JENSEN, On Behalf of Herself and CASE NO.: 3:17-CV-03193-VC

All Others Similarly Situated, DENYING
REQUEST TO STAY SCHEDULE FOR
Plaintiff, 30 DAYS

. Judge: Hon. Vince Chhabria

- th .
NATROL, LLC, a Delaware limited liability | C™ 4 17° Floor

company,

Defendant.

 

 

 

Having considered the Parties’ Stipulated Request to Stay Schedule for 30 Days-and-geed-eause

DENIES
appearing; the Court GRANS the Parties’ Request.

 

  

=|{{ COURT JUDGE

   

CASE NO. 3:17-CV-03193-VC
ORDER GRADFFENG-STIPULATED REQUEST TO STAY SCHEDULE FOR 30 DAYS
DENYING

 

 
